                    Case 21-11002-KBO            Doc 52       Filed 07/15/21         Page 1 of 17




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                        Chapter 11

    PIPELINE FOODS, LLC, et al.,1                                 Case No. 21-11002 (KBO)

                                      Debtors.                    Jointly Administered



                                         AFFIDAVIT OF SERVICE

       I, Sabrina G. Tu, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned cases.

        On July 14, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via first-class mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

     •     Omnibus Declaration of Winston Mar in Support of Debtors’ Initial Emergency First
           Day Motions and Related Relief (Docket No. 6)

     •     Motion of the Debtors for Entry of an Order Directing Joint Administration of
           Chapter 11 Cases (Docket No. 7)

     •     Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to File a
           Consolidated Creditor Matrix, and (II) Authorizing the Debtors to File a
           Consolidated List of the Debtors’ 20 Largest Unsecured Creditors (Docket No. 8)

     •     Application of the Debtors for Entry of an Order Pursuant to 28 U.S.C. § 156(c),
           Bankruptcy Code Section 105(a) and Local Rule 2002-1(f), Authorizing Appointment
           of Bankruptcy Management Solutions, Inc. d/b/a Stretto as Claims and Noticing
           Agent to the Debtors, Nunc Pro Tunc to the Petition Date (Docket No. 9)

     •     Motion of the Debtors for Interim and Final Orders (I) Authorizing Continued Use
           of Existing Cash Management System, Bank and Investment Accounts, and Business
           Forms and Payment of Related Prepetition Obligations, and (II) Waiving Certain
           Deposit Requirements (Docket No. 10)

     •     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the
           Debtors to (A) Pay Certain Prepetition Salary, Wages, Benefits and Other
           Compensation, and (B) Continue Employee Compensation and Employee Benefits
           Programs, and (II) Granting Related Relief (Docket No. 11)
___________________________________
1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Pipeline Foods, LLC (5070); Pipeline Holdings, LLC (5754); Pipeline Foods Real Estate Holding Company, LLC
(7057); Pipeline Foods, ULC (3762); Pipeline Foods Southern Cone S.R.L. (5978); and Pipeline Foods II, LLC (9653).
The Debtors’ mailing address is 6499 University Avenue NE, Suite 200, Fridley, MN 55432.
          Case 21-11002-KBO       Doc 52    Filed 07/15/21    Page 2 of 17




•   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors’
    Proposed Form of Adequate Assurance of Payment to Utility Companies, (II)
    Establishing Procedures for Resolving Objections by Utility Companies, and (III)
    Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Service
    (Docket No. 12)

•   Motion of the Debtors for Interim and Final Orders (I) Authorizing the Use of Cash
    Collateral; (II) Granting Adequate Protection; (III) Modifying Automatic Stay; (IV)
    Scheduling a Final Hearing; and (V) Granting Related Relief (Docket No. 13)

•   Order Directing Joint Administration of the Debtors’ Chapter 11 Cases
    (Docket No. 32)

•   Order (I) Authorizing the Debtors to File a Consolidated List of Creditors, and (II)
    Authorizing the Debtors to File a Consolidated List of the Debtors’ 20 Largest
    Unsecured Creditors (Docket No. 38)

•   Order Pursuant to 28 U.S.C. § 156(c), Bankruptcy Code Section 105(a), and Local
    Rule 2002-1(f) Authorizing Appointment of Bankruptcy Management Solutions, Inc.
    d/b/a Stretto as Claims and Noticing Agent to the Debtors Nunc Pro Tunc to Petition
    Date (Docket No. 39)

•   Interim Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition Wages,
    Benefits and Other Compensation, and (B) Continue Employee Compensation and
    Employee Benefits Programs, and (II) Granting Related Relief (Docket No. 40)

•   Interim Order (I) Authorizing Debtors’ Proposed Form of Adequate Assurance of
    Payment to Utility Companies, (II) Establishing Procedures for Resolving Objections
    by Utility Companies, and (III) Prohibiting Utility Companies from Altering,
    Refusing, or Discontinuing Service (Docket No. 41)

•   Interim Order (I) Authorizing Continued Use of Existing Cash Management System,
    Bank and Investment Accounts, and Business Forms and Payment of Related
    Prepetition Obligations, and (II) Waiving Certain Deposit Requirements
    (Docket No. 43)

•   Interim Order (I) Authorizing the Debtors to Utilize Cash Collateral Pursuant to 11
    U.S.C. § 363; (II) Granting Adequate Protection to the Prepetition Secured Parties
    Pursuant to 11 U.S.C. §§ 105(a), 361, 362, 363, 503 and 507; (III) Scheduling a Final
    Hearing Pursuant to Bankruptcy Rule 4001(b); and (IV) Granting Related Relief
    (Docket No. 47)

•   Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon
    (Docket No. 48)
              Case 21-11002-KBO          Doc 52     Filed 07/15/21     Page 3 of 17




        Furthermore, on July 14, 2021, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit C, and via electronic mail on BMO Harris Bank, NA, Attn: Candice Korkis at
candice.korkis@bmo.com:

   •   Motion of the Debtors for Interim and Final Orders (I) Authorizing Continued Use
       of Existing Cash Management System, Bank and Investment Accounts, and Business
       Forms and Payment of Related Prepetition Obligations, and (II) Waiving Certain
       Deposit Requirements (Docket No. 10)

   •   Interim Order (I) Authorizing Continued Use of Existing Cash Management System,
       Bank and Investment Accounts, and Business Forms and Payment of Related
       Prepetition Obligations, and (II) Waiving Certain Deposit Requirements
       (Docket No. 43)

   •   Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon
       (Docket No. 48)

        Furthermore, on July 14, 2021, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit D:

   •   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the
       Debtors to (A) Pay Certain Prepetition Salary, Wages, Benefits and Other
       Compensation, and (B) Continue Employee Compensation and Employee Benefits
       Programs, and (II) Granting Related Relief (Docket No. 11)

   •   Interim Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition Wages,
       Benefits and Other Compensation, and (B) Continue Employee Compensation and
       Employee Benefits Programs, and (II) Granting Related Relief (Docket No. 40)

   •   Omnibus Notice of Entry of First Day Orders and Final Hearing Thereon
       (Docket No. 48)

        Furthermore, on July 14, 2021, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit E:

   •   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors’
       Proposed Form of Adequate Assurance of Payment to Utility Companies, (II)
       Establishing Procedures for Resolving Objections by Utility Companies, and (III)
       Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Service
       (Docket No. 12)


                          [SPACE LEFT INTENTIONALLY BLANK]
              Case 21-11002-KBO          Doc 52     Filed 07/15/21           Page 4 of 17




       Intcrim Ordcr (l) Authorizing Debtors' I)roposcd Form of Adcquatc Assurancc of
       Paymcnt to Utilig Conrpanies, (ll) Establishing Procedures for Rcsolving Objections
       by Utility Companics, and (III) I'rohibiting tltilirr- Companics from Altcring,
       Rcfusing, or l)iscontinuing Scrvicc (l)ockct No. .11)

       Omnibus Notice        of Entry of First Day Orders and Final llcaring Thereon
       (Docket No. 48)

        Furthermore, on July' 14. 2021. al my direction and under my supervision. employees of
Stretto caused the lollowing documents to be served via first-class mail on the scrvice list attached
herelo as Exhibit F:

       Motion of the Dch(ors firr Interim and !-inal Ordcrs (I) Authorizing the Usc of Cash
       Collatcral; (ll) (Jranting Adequate I'rotcction; (lll) Modifying Automrtir Stay; (IV)
       Scheduling a l'inal llcaringi and (V) Oranting llclated Relief(l)ockct No. l3;

       lntcrim Ordcr (l) Authorizing the Debtors to Utilize Cash Collateral I'ursuant to I I
       tl.S.C. S 363; (ll) Oranting Adequatc Protcction to thc Prepetition Sccured Parties
       Pursuant to I I tl.S.C. $$ 105(a), 361, 362, 363, 503 and 507; (III) Schcduling a Final
       Hearing Pursuant to Ilankruptc), Rulc {001(b); nnd (lV) Granting Relatcd Relief
       (   Dockct No. 47)

       Omnibus Noticc        of Entry of First Day        Ordc,rs and Final Hearing Thereon
       (   Dockct No. 4tl)

         ln addition to the melhod ofservice sel forth herein. parties who have requested electronlc
notification of filings via the Bankruptcy Court's CM/ECI" syslem were sent the above referenced
documents via elcctron ic service


Dated: July 15. 2021
                                                                          Sabrina    G. Iir

A notary public or other ol'ficer completing this ccrtillcate verilies only the idcntity ol'the individual
who signed the documcnt to which this certificate is attached, and not the truthlirlncss. accuracy, or
valid itv of that docunrcnt.

State of Califomia. County of Orange

Subscribed and sworn to (or afllrmed) before me on th is I 5'h day of Ju ly, 2021. 6y Sabrina G. Tu
proved to me on the basis of satisfactory evidence to be the person who appeared belbre me.


Siunarure: o        -:P---
             U--
                                                           z,r    ITIPHANE{    0ELGAoO
                                                         /.iPTi\ n.,"" p"o," c"t',.,"'"
                                                         i#;t:l      o,.n!€.uuntv
                                                         W".       :::: ::ri I,'i:';,,,
Case 21-11002-KBO   Doc 52   Filed 07/15/21   Page 5 of 17




                    Exhibit A
                                               Case 21-11002-KBO              Doc 52        Filed 07/15/21       Page 6 of 17

                                                                                  Exhibit A
                                                                            Served Via First-Class Mail

                  Name                          Attention                       Address 1                     Address 2                   City           State      Zip        Country
                                                                                                                                                                              United Arab
Agri Exim DMCC                        Attn: Suraj Sharma             Unit N: 2503, 1 Lake Plaza          Plot No: JLT-PH2-T2A    Jumeirah Lakes Towers   Dubai   00000        Emirates
BNSF Railway Company                                                 3110 Solutions Center                                       Chicago                 IL      60677
Brushvale Seed Inc.                   Attn: Jon Miller               1656 280th St                                               Breckenridge            MN      56520
Chaplin Grain LLC                     Attn: Alex & Ron               322 4th Ave.                                                Chaplin                 SK      S0H 0V0      Canada
Crystal Valley Farms Miller Poultry   Attn: Cheri Bovee              3945 N State 327                                            Orland                  IN      467776
Dahl Trucking                         Attn: Aaron Dahl               9240 Hwy 1 South                                            Langdon                 ND      58249
Delaware State Treasury                                              820 Silver Lake Blvd., Suite 100                            Dover                   DE      19904
Ecopure Specialities Limited          Attn: Anu Sharma               Unit 134 First Fl Rectangle 1 Sakey                         New Delhi               DE      110017       India
                                      c/o McCabe, Weisberg                                               1407 Foulk Rd Ste 204
Ford Motor Credit Company             & Conway, LLC                  Attn: Janet Charlton & Michael Pak FoulkstonePlz            Wilmington              DE      19803
Gavilon Grain LLC                     Attn: Mike Rennau              1331 Capitol Ave                                            Omaha                   NE      68102-5022
Hemingway Brant                       Attn: Brant Hemingway          78346 310th St.                                             Ellendale               MN      56026
Herbst Farms                          Attn: Cynthia Herbst           63993 260th Ave                                             Kasson                  MN      55944
Internal Revenue Service                                             PO Box 7346                                                 Philadelphia            PA      19101-7346
Jim Wolf                              Attn: Dean Zimmerli            49080 270th St                                              Jeffers                 MN      56145
LSM Commodities Ltd.                  Attn: Lynn McMillan            203 3550 Taylor St                                          Saskatoon               SK      S7H 5H9    Canada
Minnesota Department of Agriculture                                  625 Robert Street North                                     Saint Paul              MN      55155-2538
Motl Kev Farmer Merchant State Bank   Attn: Kevin Motl               12722 64th Ave S.E.                                         Blooming Prairie        MN      55917
Office of The US Trustee              For The District Of Delaware   844 N King St #2207                 Lockbox 35              Wilmington              DE      19801
Organic Farmers Michigan              Attn: Stacey Steely            5095 Argyle Rd                                              Decker                  MI      48426
Organic Ventures, Inc.                Attn: Rick Halverson           W26001 Volds Ln                                             Arcadia                 WI      54612
Pederson Earl                         Attn: Earl Pederson            3077 County Hwy 42                                          Bejou                   MN      56516
Richland Grain StateBankNewRichland   Ann Hagen                      112 3rd St. NE PO BOX 235                                   New Richland            MN      56072
Secretary of State                    Division of Corporations       Franchise Tax                       PO Box 898              Dover                   DE      19903
Securities & Exchange Commission      Secretary of the Treasury      100 F Street, NE                                            Washington              DC      20549
                                                                                                         200 Vesey Street,
Securities and Exchange Commission    Attn: Andrew Calamari          NY Regional Office Brookfield Place Suite 400               New York                NY      10281-1022
Simmons Feed & Supply Simmons Grain   Attn: Eric Simmons             600 Snyder Road                                             Salem                   OH      44460
Spot Freight                                                         141 South Meridian St               Suite 200               Indianapolis            IN      46225
                                                                                                         1305 E. Walnut Street
State of Iowa                         Office Of The Attorney General Hoover State Office Building        Rm 109                  Des Moines              IA      50319
State of Minnesota                    Office Of The Attorney General 445 Minnesota St, Ste 1400                                  St. Paul                MN      55101
State of North Dakota                 Office Of The Attorney General 600 E Boulevard Ave Dept 125        State Capitol           Bismarck                ND      58505
United States Attorney’s Office       For The District Of Delaware   1313 N Market Street                                        Wilmington              DE      19801
United States Attorney’s Office       For The District of Minnesota 300 S 4th Street Suite 600                                   Minneapolis             MN      55415
Yantai Shuangta Food Co., LTD         Attn: Matthew Ji               #668 Jincheng Road                  Zhaoyuan City           Shandong Province               265400       China




In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                       Page 1 of 1
Case 21-11002-KBO   Doc 52   Filed 07/15/21   Page 7 of 17




                    Exhibit B
                                              Case 21-11002-KBO            Doc 52     Filed 07/15/21    Page 8 of 17

                                                                             Exhibit B
                                                                       Served Via Electronic Mail
                      Name                                   Attention 1                        Attention 2                      Email
         Agri Exim DMCC                        Attn: Suraj Sharma                                               suraj.sharma@agrieximfze.com
                                                                                        Attn: Victor A Sahn &   vsahn@sulmeyerlaw.com
         Agri Exim DMCC                        c/o SulmeyerKupetz                       David V Sack            dsack@sulmeyerlaw.com
                                                                                        Attn: Matthew G Summers summersm@ballardspahr.com
         Bar ALE, Inc.                         c/o Ballard Spahr LLP                    & Laurel D Roglen       roglenl@ballardspahr.com
         Brushvale Seed Inc.                   Attn: Jon Miller                                                 seed@brushvaleseed.com
                                                                                                                chaplingrain.alex@sasktel.net
         Chaplin Grain LLC                     Attn: Alex & Ron                                                 chaplingraincorp@sasktel.net
         Compeer Financial PCA and                                                      Attn: Adam Nathe and    adam.nathe@stinson.com
         Compeer Financial FLCA                c/o Stinson LLP                          Edwin Caldie            ed.caldie@stinson.com
         Coöperatieve Rabobank U.A.,                                                    Attn: H Stephen Castro  stephen.castro@nortonrosefulbright.com
         New York Branch                       c/o Norton Rose Fulbright US LLP         and Eric Daucher        eric.daucher@nortonrosefulbright.com
         Coöperatieve Rabobank U.A.,                                                    Attn: Matthew P. Ward   matthew.ward@wbd-us.com
         New York Branch                       c/o Womble Bond Dickinson (US) LLP       and Morgan L. Patterson morgan.patterson@wbd-us.com
         Crystal Valley Farms LLC DBA
         Miller Poultry LLC                    Attn: Cheri Bovee                                                 cherib@millerpoultry.com
         Dahl Trucking                         Attn: Aaron Dahl                                                  aaron@dahltrk.com
         Delaware State Treasury                                                                                 statetreasurer@state.de.us
         Ecopure Specialities Limited          Attn: Anu Sharma                                                  anu.sharma@ltgroup.in
         Gavilon Grain LLC                     Attn: Mike Rennau                                                 mike.rennau@gavilon.com
         Hemingway Brant                       Attn: Brant Hemingway                                             branthemingway@gmail.com
         Herbst Farms                          Attn: Cynthia Herbst                                              bherbst@kmtel.com
         Jim Wolf                              Attn: Dean Zimmerli                                               dzimmerli@gislason.com
         LSM Commodities Ltd.                  Attn: Lynn McMillan                                               lynn@lsmcommodities.com
         Motl Kevin & Farmers and Merchants
         State Bank of Blooming Prairie        Attn: Kevin Motl                                                  fmbank@citlink.net
         Omni Foods, Inc.                      c/o Mirman, Bubman & Nahmias, LLC        Attn: Alan I Nahmias     anahmias@mbn.law
         Organic Farmers Michigan              Attn: Stacey Steely                                               stacey@organicfarmersofmichigan.com
         Organic Ventures, Inc.                Attn: Rick Halverson                                              rhalverson@pipelinefoods.com
         Pederson Earl                         Attn: Earl Pederson                                               pederbro@gvtel.com
         Richland Grain LLC & State Bank of
         New Richland                          Ann Hagen                                                         ahagen@sbnr.biz
                                               Attn: Mark Minuti,                                                mark.minuti@saul.com
                                               Monique B DiSabatino                                              monique.disabatino@saul.com
         Saul Ewing Arnstein & Lehr LLP        & Matthew P Milana                                                matthew.milana@saul.com
                                               Attn: Michael L Gesas,                                            michael.gesas@saul.com
                                               Barry A Chatz &                                                   barry.chatz@saul.com
                                               David A Golin &                                                   David.Golin@saul.com
         Saul Ewing Arnstein & Lehr LLP        Andrew J Rudolph                                                  andrew.rudolph@saul.com
         Secretary of State                    Division of Corporations                                          dosdoc_bankruptcy@state.de.us

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                            Page 1 of 2
                                          Case 21-11002-KBO           Doc 52   Filed 07/15/21    Page 9 of 17

                                                                       Exhibit B
                                                                Served Via Electronic Mail
                         Name                           Attention 1                      Attention 2                    Email
         Simmons Feed & Supply LLC, dba
         Simmons Grains Co.                Attn: Eric Simmons                                            eric@simmonsgrain.com
         Spot Freight                                                                                    celsener@spotinc.com
         State of Iowa                     Office Of The Attorney General                                consumer@ag.iowa.gov
         State of North Dakota             Office Of The Attorney General                                ndag@nd.gov
         Waste Management                  c/o Monzack Mersky and Browder, PA    Attn: Rachel B Mersky   rmersky@monlaw.com
         Yantai Shuangta Food Co., LTD     Attn: Matthew Ji                                              matthew@orientalprotein.com




In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                Page 2 of 2
Case 21-11002-KBO   Doc 52   Filed 07/15/21   Page 10 of 17




                    Exhibit C
                                           Case 21-11002-KBO           Doc 52     Filed 07/15/21   Page 11 of 17

                                                                          Exhibit C
                                                                    Served Via First-Class Mail
                   Name                    Attention                     Address 1               Address 2       City        State       Zip   Country
      Banco Galicia                                         Avenida Del Libertador 14806         Acassuso Buenos Aires                         Argentina
      Banco Macro S.A. - Casa                                                                              Ciudad Autonoma
      Central                                               Av. Eduardo Madero N1182             C1106ACY de Buenos Aires                      Argentina
      Bank of America                                       181 Bay Street, Suite 400                      Toronto           Ontario   M5J 2V8 Canada
      Bank of America                                       80 South 8th Street                            Minneapolis       MN        55402
      Bank of Montreal                                      100 King Street W Main Floor                   Toronto           Ontaio    M5X 1A3 Canada
      BMO Harris Bank, NA            Attn: Candice Korkis   111 W Monroe St. Ste 19E                       Chicago           IL        60603
      R.J. O'Brien & Associates, LLC                        222 South Riverside Plaza Suite 1200           Chicago           IL        60606




In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                            Page 1 of 1
Case 21-11002-KBO   Doc 52   Filed 07/15/21   Page 12 of 17




                    Exhibit D
                                           Case 21-11002-KBO           Doc 52     Filed 07/15/21        Page 13 of 17

                                                                          Exhibit D
                                                                    Served Via First-Class Mail
                                         Name                              Address                     City        State       Zip  Country
                         Alerus Financial Corporation          401 DeMers Ave                     Grand Forks     ND        58201
                         Blue Cross Blue Shield of Canada      185 The West Mall Suite 610        Etobicoke       Ontario   M9C 5P1 Canada
                         Blue Cross Blue Shield of Minnesota   3535 Blue Cross Rd                 Eagan           MN        55122
                         Blue Marble Global Payroll            1849 Green Bay Road Suite 280      Highland Park   IL        60035
                         EyeMed Vision Care                    4000 Luxottica Pl                  Mason           OH        45040
                         Paylocity Holding Corporation         1400 American Lane                 Schaumburg      IL        60173




In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                       Page 1 of 1
Case 21-11002-KBO   Doc 52   Filed 07/15/21   Page 14 of 17




                    Exhibit E
                                          Case 21-11002-KBO          Doc 52      Filed 07/15/21      Page 15 of 17

                                                                        Exhibit E
                                                                  Served Via First-Class Mail
                            Name                           Address 1              Address 2             City           State         Zip     Country
            Advanced Waste Solutions             Box 671                                           Gull Lake       Saskatchewan   S0N 1A0    Canada
            Alliant Energy/IPL                   PO Box 3060                                       Cedar Rapids    IA             52406-3060
            Arvig                                150 Second St SW                                  Perham          MN             56573
            Atlantic Municipal Utilities         15 W 3rd St                                       Atlantic        IA             50022
            Black Hills Energy                   PO Box 6001                                       Rapid City      SD             57709
            Burke-Divide Electric Co-Op          9549 Hwy 5 PO Box 6                               Columbus        ND             58727
            Centurylink                          PO Box 2956                                       Phoenix         AZ             85062-2956
            City of Cresco                       13 N Park Place                                   Cresco          IA             52136
            City of Ellendale                    106 6th Ave W PO Box 385                          Ellendale       MN             56026
            City of Lignite                      PO Box 232                                        Lignite         ND             58752
            Cook Sanitation                      Box 27                                            Atlantic        IA             50022
            Greater Minnesota Gas Inc.           PO Box 798                                        Faribault       MN             55021
            I29 Internet Services                702 Main Ave                                      Moorhead        MN             56560
            Loraas Disposal                      620 McLeod St.                                    Regina          Saskatchewan   S4N 4Y1    Canada
            Manitoba Hydro                       PO Box 7900 Stn Main                              Winnipeg        Manitoba       R3C 5R1    Canada
            Mediacom Business                    473 Indianhead #105                               Mason City      IA             50401
            Metronet                             3701 Communications Way                           Evansville      IN             47715
            Minnesota Energy Resources           PO Box 6040                                       Carol Stream    IL             60197
            Montana-Dakota Utilities             PO Box 5600                                       Bismarck        ND             58506
            Moorhead Public Service              PO Box 779 500 Center Aven.   2nd Floor City Hall Moorhead        MN             56561
            NCC                                  PO Box 38                                         Ray             ND             58849
            Network Service Billing Inc          PO Box 95-0267                                    Louisville      KY             40295
            Nishnanet LLC                        2 East 6th St                                     Atlantic        IA             50022
            Sask Power                           2025 Victoria Ave                                 Regina          Saskatchewan   S4P0S1     Canada
            SaskEnergy                           2025 Victoria Ave                                 Regina          Saskatchewan   S4P0S1     Canada
            SaskTel                              PO Box 2121                                       Regina          Saskatchewan   S4P 4C5    Canada
            Shaw Business Solutions (Voice)      PO Box 1607                   Station M           Calgary         Alberta        T2P 2L7    Canada
            Shaw Cable                           PO Box 2468                   Station M           Calgary         Alberta        T2P 4Y2    Canada
            Steele-Waseca Cooperative Electric   2411 West Bridge St           PO Box 485          Owatonna        MN             55060
            Town of Gull Lake                    Box 150                                           Gull Lake       Saskatchewan   S0N 1A0    Canada
            Town of Wapella                      PO Box 189                                        Wapella         Saskatchewan   S0G 4Z0    Canada
            Velocity Telephone                   656 Mendelssohn Ave N                             Golden Valley   MN             55427
            Waste Management - 4648              PO Box 42390                                      Phoenix         AZ             85080
            Windstream                           1720 Galleria Blvd                                Charlotte       NC             28270




In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                Page 1 of 1
Case 21-11002-KBO   Doc 52   Filed 07/15/21   Page 16 of 17




                    Exhibit F
                                           Case 21-11002-KBO    Doc 52     Filed 07/15/21        Page 17 of 17

                                                                   Exhibit F
                                                             Served Via First-Class Mail
           Name                      Attention               Address 1                     Address 2       City           State       Zip    Country
 CoBank ACB                                         PO Box 5110                                        Denver        CO             80217
 Compeer Financial                                  50 South Sixth Street Suite Attn: Adam Nathe
 PCA FLCA               c/o Stinson LLP             200                         and Edwin Caldie       Minneapolis   MN             55402
 Farm Credit Canada                                 3700 Victoria Avenue E                             Regina        Saskatchewan   S4Z 1A5 Canada
 ING Capital LLC        Attn: Daniel W Lamprecht    1133 Avenue of the Americas                        New York      NY             10036
 Rabobank International                             245 Park Avenue                                    New York      NY             10167




In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                     Page 1 of 1
